Citation Nr: 1422772	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for myasthenia gravis.

3.  Entitlement to service connection for primary biliary cirrhosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to February 1985.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has a respiratory disability and myasthenia gravis due to service.  Service treatment records note many respiratory complaints and treatment, to include for bronchitis, asthma, and reactive airway disease.  Postservice private treatment records note bronchitis, respiratory infections, and reactive airway disease.  In May 2001, PFT testing, performed at the Mayo Clinic, was abnormal.  The report noted, "reduced maximal respiratory pressures suggest neuromuscular weakness or suboptimal effort."  The Board notes that the Veteran has a current diagnosis of myasthenia gravis, a neuromuscular disorder.  

On September 2011 VA respiratory examination, the examiner opined that the claimed condition was less likely than not related to service.  In support of the opinion, she noted, in part, that the Veteran's STRs do not document recurrent bronchitis between March 1984 and January 1985.  This factual predicate is incorrect, as the Board notes there are April 1984 records noting complaints of recurring bronchitis and respiratory problems.  As such, this opinion is inadequate for rating purposes.

The Board finds that a supplementary medical opinion is warranted to determine the likely etiology of the Veteran's claimed respiratory disability and myasthenia gravis, and whether there is any relationship between the two.

As for the claim for primary biliary cirrhosis, the Board notes that a June 2005 treatment record notes that the Veteran was seen for follow-up regarding an abnormal liver function test.  It was noted that the Veteran has been told of slightly abnormal liver function tests since she was diagnosed with myasthenia gravis.  The Board thus finds that the Veteran's claim for primary biliary cirrhosis is inextricably intertwined with the Veteran's claim for service connection for myasthenia gravis, which is presently being remanded, and the Board defers ruling on this matter until the Remand mandates have been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to the claims on appeal.

2.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the etiology of the Veteran's respiratory disability and myasthenia gravis.  The claims files must be made available to the opinion provider for review.  Based on the review of the record (and examination only if deemed necessary), an opinion should be provided:

(a) Please identify by medical diagnosis each respiratory disability entity found.

(b)  As to each respiratory disability diagnosed (during the period on appeal), please opine whether such is at least as likely as not (a 50 percent probability or greater) related to the Veteran's service.

(c)  Is it at least as likely as not (a 50 percent probability or greater) that currently diagnosed myasthenia gravis is related to service?  

(d)  Please opine whether any current respiratory disability was at least as likely as not (a 50 percent probability or greater) caused or aggravated (increased in severity due to) by myasthenia gravis.

The rationale for all opinions should be thoroughly explained.  

3.  Arrange for any further development deemed indicated by the development ordered above, to include, if necessary, an examination and opinion regarding the Veteran's claim for primary biliary cirrhosis.

4.  Then review the record and readjudicate the claims on appeal.  If any issue remains denied, provide an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



